Citation Nr: 0904306	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-27 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for diabetes mellitus, 
including as secondary to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to October 1977.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006) that reversed a Board decision which denied 
service connection for a disability claimed as a result of 
exposure to herbicides.  Although that decision was later 
reversed by the United States Court of Appeals for the 
Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), a stay previously imposed on the adjudication of 
claims affected by Haas remained in effect, pursuant to the 
Court's order in Ribaudo v. Nicholson, 21 Vet. App. 137 
(2007).  The specific claims affected by the stay included 
those involving claims for service connection based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal (VSM) or service on 
a vessel off the shore of Vietnam.  As a final decision has 
recently been reached on appeal in the Haas case and the stay 
has been lifted (BVA Chairman's Memorandum No. 01-09-03), the 
adjudication of this matter may proceed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran contends that he has diabetes mellitus due to his 
exposure to Agent Orange during his military service.  
Specifically, he maintains that during his military service, 
he was exposed to Agent Orange in Thailand from handling 
shipments working as a munitions specialist.  He also claims 
that he stopped in Vietnam when his cargo plane stopped to 
refuel, and that all personnel were required to exit the 
plane while it was refueling.  
The veteran has maintained that he was awarded a VSM, and 
presented it as proof of his physical presence in Vietnam.  
The Board notes that the VSM does not demonstrate physical 
presence in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Hass, 525 
F.3d at 1196.  Nonetheless, it does not appear that the VSM 
was considered in the rating decision on appeal, as there was 
no discussion of the veteran's personnel records in the 
decision, and the finding that the veteran was awarded the 
VSM would lend credibility to the allegations of the veteran.  
The Board notes that the VSM is not listed on the DD Form 
214, but is shown in the veteran's personnel records, along 
with the Armed Forces Expeditionary Medal (AFEM) and the 
National Defense Service Medal (NDSM), among others.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that VCAA notice requirements of 38 
U.S.C.A. § 5103(a) require in a claim to reopen a previously 
finally denied claim that VA, by way of a specific notice 
letter, must notify the claimant of what evidence and 
information (1) is necessary to reopen the claim; (2) is 
necessary to substantiate each element of the underlying 
service connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  The RO issued a VCAA notification 
letter in January 2004, but it did not advise the veteran of 
the basis for the previous denial or of the evidence 
necessary to reopen his claim.  

The Board notes that on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with the notice of the type of evidence necessary to 
establish the degree of disability or an effective date for 
any award of compensation.  The RO will have the opportunity 
to cure these notice deficiencies on remand.  

Finally, VA regulations do not require that service 
connection be established by service treatment records, but 
may be established by cognizable evidence from other medical 
and lay sources.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a); Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Board notes that the RO has not advised the veteran 
regarding the alternative evidence which may be submitted 
instead.  Since the case is being remanded, the Board finds 
that he should be given an opportunity to provide such 
alternative evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran the 
notice required in claims to reopen in 
accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice letter must 
specifically include an explanation of the 
basis for the last previous denial of the 
claim, in October 2001.  

The RO should also provide the appellant 
notice regarding the rating of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should also inform the veteran 
of the type of information required to 
verify his claimed exposure to "Agent 
Orange" or other chemical substances 
during active service.  Specifically, the 
veteran should be informed that examples 
of evidence that would be sufficient to 
substantiate the claimed exposure may 
include "buddy statements" or statements 
from relatives to corroborate the 
veteran's account of allegedly stopping in 
Vietnam and handling Agent Orange.  He 
should be provided a period of no less 
than 60 days to provide such evidence.  

3.  If necessary, the RO should prepare a 
summary of all of the veteran's 
allegations of in-service herbicide 
exposure, and seek corroboration of the 
exposure from appropriate sources.  

4.  Then, the RO should undertake any 
other development it determines to be 
warranted, and readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the RO should issue an appropriate 
supplemental statement of the case, and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


